Citation Nr: 1816715	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for postural tachycardia syndrome (POTS), to include as due to chemical exposure.

2.  Entitlement to service connection for endometriosis, to include as due to chemical exposure.

3.  Entitlement to service connection for bilateral breast fibroadenomas, status-post lumpectomies, to include as due to chemical exposure.

4.  Entitlement to service connection for residual breast scars, status-post lumpectomies.

5.  Entitlement to service connection for a right forearm lipoma, to include as due to chemical exposure.

6.  Entitlement to service connection for chronic iron deficiency anemia, to include as due to chemical exposure.

7.  Entitlement to service connection for Sjogern's syndrome, to include as due to chemical exposure.

8.  Entitlement to service connection for a bilateral eye disorder, to include as due to chemical exposure.

9.  Entitlement to service connection for a dental disorder due to dry mouth (also claimed as decaying teeth) for treatment purposes, to include as due to chemical exposure.

10.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant served in the Oregon Army National Guard and had a period of active duty for training from January 1978 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, October 2012, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  During the hearing, the appellant submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  The record was also held open for 60 days to provide the Veteran with an opportunity to submit additional evidence.  She subsequently submitted additional evidence with a waiver in April 2017.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there may be outstanding VA treatment records.  The most recent VA treatment records from the Portland VA Medical Center (VAMC) are dated in October 2015.  Thus, a remand is needed to obtain any outstanding VA treatment records.

In addition, the appellant's service treatment records have not been associated with the claims file.  The RO made several requests for the appellant's service treatment records from the Oregon Army National Guard.  However, in an October 2011 response, the Oregon Army National Guard indicated that her records had been sent to the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Subsequent Personnel Information Exchange System (PIES) requests for the appellant's service treatment records were negative, noting that the records could not be identified with the information provided.  On remand, the AOJ should ensure that complete service treatment records are obtained.

The Board also notes that a decision on the claim for service connection for endometriosis could affect the outcome of the claim for special monthly compensation.  Therefore, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the appellant's complete service treatment records are associated with the claims file. 

It is noted that the claims file does not contain any service treatment records.  In this regard, an October 2011 response from the Oregon Army National Guard indicated that the appellant's service treatment records had been sent to the NPRC in St. Louis for archiving.  

The efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims file.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for POTS, endometriosis, bilateral breast fibroadenomas, residual breast scars, right forearm lipoma, anemia, Sjorgen's syndrome, bilateral eye disorder, and a dental disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding VA medical records should also be obtained and associated with the claims file.  A specific request should be made for VA treatment records dated since October 2015.

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing a VA examination or obtaining a VA medical opinion for the claims on appeal, if necessary.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




